DETAILED ACTION
Response to Amendment
	In response to amendment filed on 9/2/2022, claims 1- 30 are pending.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 6, 8, 18- 22, 23, 26- 30 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pub. No. 2019/0356438 A1).

	Regarding claim 1, Lee teaches a method for wireless communications at a user equipment (UE) (see Fig. 25 #100 UE), comprising:
	transmitting, to a base station, a first one or more channel state information (CSI) reports according to a first set of transmission parameters associated with a first reliability level for a CSI reporting procedure (see Fig. 21 based on UL grant as transmission parameter; sending by UE a BSI (beam state information); see [0206- 0207]… BSI may refer to information about an afore-mentioned preferred primary beam and an RSRP related to the primary beam…; see [0206]);
	receiving, from the base station, a control message indicating a second set of transmission parameters associated with a second reliability level for the CSI reporting procedure; see Fig. 21 and [0232] (gNB as a base station)… a CSI-RS may be reconfigured based on the foregoing P2 and P3 operations, as illustrated in FIG. 21…; further see [0174- 0181] for CSI-RS resource configuration for P3 wherein second set of transmission parameters as a repetition number; see specifically [0175]; and
	transmitting, to the base station, a second one or more CSI reports according to the second set of transmission parameters; as discussed above as per Fig. 21 about CSI-RS configuration based on P3 operations sent by gNB to UE and also discussed about P3 operations; now refer to [0157] regarding .. beam management is performed based on a CSI-RS resource subset, the UE may perform measurement and reporting based on the CSI-RS resource subset; further see [0164] and further see Fig. 24. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Lee to make system more effective wherein resources can be utilized/managed to carry out the reliable communication in the communication system.

	Regarding claim 2, Lee teaches as per claim 1, further comprising: identifying, based at least in part on receiving the control message, a number of repetitions for each CSI report of the second one or more CSI reports, wherein the second set of transmission parameters comprise an indication of the number of repetitions, wherein the second one or more CSI reports are transmitted according to the identified number of repetitions; already described above see Fig. 21 about CSI-RS configuration based on P3 operations sent by gNB to UE and also discussed about P3 operations; now refer to [0157] regarding .. beam management is performed based on a CSI-RS resource subset, the UE may perform measurement and reporting based on the CSI-RS resource subset; further see [0175]... CSI-RS parameters for the operation P3 may include at least one of the transmission timing of each CSI-RS, an OFDM symbol index in each CSI-RS resource slot (or subframe), a seed identifier (ID) of each CSI-RS, or a repetition number….the repetition number may indicate the number of times a CSI-RS of the same beam direction is repeatedly transmitted in the P3 operation.

	Regarding claim 3, Lee teaches as per claim 2, wherein identifying the number of repetitions comprises: identifying the number of repetitions for each CSI report of the second one or more CSI reports based at least in part on a bit value, wherein the indication of the number of repetitions comprises the bit value; see [0175]…. Herein, the repetition number may indicate the number of times a CSI-RS of the same beam direction is repeatedly transmitted in the P3 operation; further see [0177- 0178] and Table 7- 9.

	Regarding claim 4, Lee teaches as per claim 3, wherein: a first value of the bit value corresponds to a first configuration associated with a first number of repetitions; and a second value of the bit value corresponds to a second configuration associated with a second number of repetitions; see [0175]…. Herein, the repetition number may indicate the number of times a CSI-RS of the same beam direction is repeatedly transmitted in the P3 operation; further see [0177- 0178] and Table 7- 9; for example table 7 resource#1 as a first configuration have 4 as a bit value for repetitions and resource#2 as a second configuration have 4 as a bit value for repetitions.

	Regarding claim 5, Lee teaches as per claim 2, wherein identifying the number of repetitions comprises:
identifying the number of repetitions for each CSI report of the second one or more CSI reports based at least in part on an index value, wherein the indication of the number of repetitions comprises the index value; see [0175]…. Herein, the repetition number may indicate the number of times a CSI-RS of the same beam direction is repeatedly transmitted in the P3 operation; further see [0177- 0178]; for example table 7 resource#1 have 4 as an index value for repetitions.

	Regarding claim 6, Lee teaches as per claim 5, further comprising: identifying, based at least in part on the index value, an entry of a table stored at the UE, wherein identifying the number of repetitions for each CSI report of the second one or more CSI reports is based at least in part on identifying the entry to the table; see [0176]... in relation to the P3 operation, the eNB may configure the UE with at least one CSI-RS resource of a CSI-RS resource set or CSI-RS resource subset by at least one of RRC signaling, a MAC-CE, or DCI. That is, a UE dedicated CSI-RS resource set may be allocated to the UE (this way entry table is stored at UE); now refer to see [0175]…. Herein, the repetition number may indicate the number of times a CSI-RS of the same beam direction is repeatedly transmitted in the P3 operation; further see [0177- 0178]; for example table 7 resource#1 have 4 as number of repetitions.

	Regarding claim 8, Lee teaches as per claim 2, wherein identifying the number of repetitions comprises: identifying the number of repetitions for each CSI report of the second one or more CSI reports based at least in part on a number of bits, wherein the indication of the number of repetitions comprises the number of bits; see [0175]…. Herein, the repetition number may indicate the number of times a CSI-RS of the same beam direction is repeatedly transmitted in the P3 operation; further see [0177- 0178] and Table 7- 9.

	Regarding claim 18, Lee teaches a method for wireless communications at a base station, comprising (see Fig. 25 #200 base station):
	receiving, from a user equipment (ULE), a first one or more channel state information (CSI) reports according to a first set of transmission parameters associated with a first reliability level for a CSI reporting procedure (see Fig. 21 based on UL grant as transmission parameter; sending by UE a BSI (beam state information); see [0206- 0207]… BSI may refer to information about an afore-mentioned preferred primary beam and an RSRP related to the primary beam…; see [0206]);
	transmitting, to the UE, a control message indicating a second set of transmission parameters associated with a second reliability level for the CSI reporting procedure; see Fig. 21 and [0232] (gNB as a base station)… a CSI-RS may be reconfigured based on the foregoing P2 and P3 operations, as illustrated in FIG. 21…; further see [0174- 0181] for CSI-RS resource configuration for P3 wherein second set of transmission parameters as a repetition number; see specifically [0175]; and
	receiving, from the UE, a second one or more CSI reports according to the second set of transmission parameters; as discussed above as per Fig. 21 about CSI-RS configuration based on P3 operations sent by gNB to UE and also discussed about P3 operations; now refer to [0157] regarding .. beam management is performed based on a CSI-RS resource subset, the UE may perform measurement and reporting based on the CSI-RS resource subset; further see [0164] and further see Fig. 24. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Lee to make system more effective wherein resources can be utilized/managed to carry out the reliable communication in the communication system.

	Regarding claim 19, Lee teaches as per claim 18, further comprising: identifying a number of repetitions for each CSI report of the second one or more CSI reports, wherein the second set of transmission parameters comprise an indication of the number of repetitions, and the second one or more CSI reports are received according to the number of repetitions; already described above see Fig. 21 about CSI-RS configuration based on P3 operations sent by gNB to UE and also discussed about P3 operations; now refer to [0157] regarding .. beam management is performed based on a CSI-RS resource subset, the UE may perform measurement and reporting based on the CSI-RS resource subset; further see [0175]... CSI-RS parameters for the operation P3 may include at least one of the transmission timing of each CSI-RS, an OFDM symbol index in each CSI-RS resource slot (or subframe), a seed identifier (ID) of each CSI-RS, or a repetition number….the repetition number may indicate the number of times a CSI-RS of the same beam direction is repeatedly transmitted in the P3 operation.

	Regarding claim 20, Lee teaches as per claim 19, wherein identifying the number of repetitions comprises: identifying a bit value indicating the number of repetitions for each CSI report of the second one or more CSI reports, wherein the indication of the number of repetitions comprises the bit value; see [0175]…. Herein, the repetition number may indicate the number of times a CSI-RS of the same beam direction is repeatedly transmitted in the P3 operation; further see [0177- 0178] and Table 7- 9.

	Regarding claim 21, Lee teaches as per claim 20, wherein: a first value of the bit value corresponds to a first configuration associated with a first number of repetitions; and a second value of the bit value corresponds to a second configuration associated with a second number of repetitions; see [0175]…. Herein, the repetition number may indicate the number of times a CSI-RS of the same beam direction is repeatedly transmitted in the P3 operation; further see [0177- 0178] and Table 7- 9; for example table 7 resource#1 as a first configuration have 4 as a bit value for repetitions and resource#2 as a second configuration have 4 as a bit value for repetitions.

	Regarding claim 22, Lee teaches as per claim 19, wherein identifying the number of repetitions comprises:
identifying the number of repetitions for each CSI report of the second one or more CSI reports based at least in part on an index value, wherein the indication of the number of repetitions comprises the index value; see [0175]…. Herein, the repetition number may indicate the number of times a CSI-RS of the same beam direction is repeatedly transmitted in the P3 operation; further see [0177- 0178]; for example table 7 resource#1 have 4 as an index value for repetitions.

	Regarding claim 23, Lee teaches as per claim 19, further comprising: identifying a number of bits indicating the number of repetitions for each CSI report of the second one or more CSI reports, wherein the indication of the number of repetitions comprises the number of bits; see [0175]…. Herein, the repetition number may indicate the number of times a CSI-RS of the same beam direction is repeatedly transmitted in the P3 operation; further see [0177- 0178] and Table 7- 9.

	Regarding claim 26, Lee teaches an apparatus for wireless communications at a user equipment (UE), comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to (see Fig. 25 #100 UE):
	transmit, to a base station, a first one or more channel state information (CSI) reports according to a first set of transmission parameters associated with a first reliability level for a CSI reporting procedure (see Fig. 21 based on UL grant as transmission parameter; sending by UE a BSI (beam state information); see [0206- 0207]… BSI may refer to information about an afore-mentioned preferred primary beam and an RSRP related to the primary beam…; see [0206]);
	receive, from the base station, a control message indicating a second set of transmission parameters associated with a second reliability level for the CSI reporting procedure; see Fig. 21 and [0232] (gNB as a base station)… a CSI-RS may be reconfigured based on the foregoing P2 and P3 operations, as illustrated in FIG. 21…; further see [0174- 0181] for CSI-RS resource configuration for P3 wherein second set of transmission parameters as a repetition number; see specifically [0175]; and
	transmit, to the base station, a second one or more CSI reports according to the second set of transmission parameters; as discussed above as per Fig. 21 about CSI-RS configuration based on P3 operations sent by gNB to UE and also discussed about P3 operations; now refer to [0157] regarding .. beam management is performed based on a CSI-RS resource subset, the UE may perform measurement and reporting based on the CSI-RS resource subset; further see [0164] and further see Fig. 24. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Lee to make system more effective wherein resources can be utilized/managed to carry out the reliable communication in the communication system.

	Regarding claim 27, Lee teaches as per claim 26, wherein the instructions are further executable by the processor to cause the apparatus to:
identify, based at least in part on receiving the control message, a number of repetitions for each CSI report of the second one or more CSI reports, wherein the second set of transmission parameters comprise an indication of the number of repetitions, wherein the second one or more CSI reports are transmitted according to the identified number of repetitions; already described above see Fig. 21 about CSI-RS configuration based on P3 operations sent by gNB to UE and also discussed about P3 operations; now refer to [0157] regarding .. beam management is performed based on a CSI-RS resource subset, the UE may perform measurement and reporting based on the CSI-RS resource subset; further see [0175]... CSI-RS parameters for the operation P3 may include at least one of the transmission timing of each CSI-RS, an OFDM symbol index in each CSI-RS resource slot (or subframe), a seed identifier (ID) of each CSI-RS, or a repetition number….the repetition number may indicate the number of times a CSI-RS of the same beam direction is repeatedly transmitted in the P3 operation.

	Regarding claim 28, Lee teaches as per claim 27, wherein the instructions to identify the number of repetitions are executable by the processor to cause the apparatus to: identify the number of repetitions for each CSI report of the second one or more CSI reports based at least in part on a bit value, wherein the indication of the number of repetitions comprises the bit value.; see [0175]…. Herein, the repetition number may indicate the number of times a CSI-RS of the same beam direction is repeatedly transmitted in the P3 operation; further see [0177- 0178] and Table 7- 9.

	Regarding claim 29, Lee teaches as per claim 28, wherein: a first value of the bit value corresponds to a first configuration associated with a first number of repetitions; and a second value of the bit value corresponds to a second configuration associated with a second number of repetitions; see [0175]…. Herein, the repetition number may indicate the number of times a CSI-RS of the same beam direction is repeatedly transmitted in the P3 operation; further see [0177- 0178] and Table 7- 9; for example table 7 resource#1 as a first configuration have 4 as a bit value for repetitions and resource#2 as a second configuration have 4 as a bit value for repetitions.

	Regarding claim 30, Lee teaches an apparatus for wireless communications at a base station, comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to (see Fig. 25 #200 base station):
	receive, from a user equipment (ULE), a first one or more channel state information (CSI) reports according to a first set of transmission parameters associated with a first reliability level for a CSI reporting procedure (see Fig. 21 based on UL grant as transmission parameter; sending by UE a BSI (beam state information); see [0206- 0207]… BSI may refer to information about an afore-mentioned preferred primary beam and an RSRP related to the primary beam…; see [0206]);
	transmit, to the UE, a control message indicating a second set of transmission parameters associated with a second reliability level for the CSI reporting procedure; see Fig. 21 and [0232] (gNB as a base station)… a CSI-RS may be reconfigured based on the foregoing P2 and P3 operations, as illustrated in FIG. 21…; further see [0174- 0181] for CSI-RS resource configuration for P3 wherein second set of transmission parameters as a repetition number; see specifically [0175]; and
	receive, from the UE, a second one or more CSI reports according to the second set of transmission parameters; as discussed above as per Fig. 21 about CSI-RS configuration based on P3 operations sent by gNB to UE and also discussed about P3 operations; now refer to [0157] regarding .. beam management is performed based on a CSI-RS resource subset, the UE may perform measurement and reporting based on the CSI-RS resource subset; further see [0164] and further see Fig. 24. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Lee to make system more effective wherein resources can be utilized/managed to carry out the reliable communication in the communication system.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pub. No. 2019/0356438 A1) in view of Sun et al. (US Pub. No. 2020/0383119 A1).

	Regarding claim 7, Lee teaches as per claim 6, wherein the table comprises a set of entries, but fails to state about each entry of the set of entries corresponding to a different number of repetitions; however Sun states in Rmax as a number of repetitions; see [0148] about  ….example, Table 2 shows the number of repetitions that each state represents for different Rmax values. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Sun with the teachings of Lee to make system more standardized.

Claims 9- 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pub. No. 2019/0356438 A1) in view of Faris et al. (WO 2021/163162 A1).

	Regarding claim 9, Lee teaches as per claim 1, but silent about further comprising:
	identifying a first set of time and frequency resources for the first one or more CSI reports, the first set of transmission parameters comprising the first set of time and frequency resources; and identifying, based at least in part on receiving the control message, a second set of time and frequency resources for the second one or more CSI reports, the second set of transmission parameters comprising the second set of time and frequency resources; however Faris teaches in [0004] about receiving an indicator indicating which one or more of the multiple DL SPS resource configurations are active and determining one or more measurement time/frequency resources based on a respective CSI reporting configuration or respective CSI reporting configurations associated with the one or more active DL SPS resource configurations. The method may also include performing one or more measurements on the determined measurement time/frequency resources and reporting CSI. The CSI may be based on the one or more measurements; further see [0073] regarding .. the WTRU may switch between CSI reporting patterns based on satisfying triggers/conditions; further see [0087].. if the WTRU receives a DCI containing or including a DL assignment with a certain value of a PUCCH resource indicator, and/or for a certain value of a new field indicating whether CSI is triggered and/or indicating one of a set of CSI trigger and/or report configurations configured by higher layers… WTRU may be configured to trigger aperiodic CSI report, if the scheduling DCI has or includes a toggled New Data Indicator (NDI) or an untoggled NDI… ; further see [0090]..in a CSI reporting occasion when at least one additional condition is satisfied. The additional condition may include any of the above-described conditions. CSI reporting occasion herein may be generally referred to as a slot or a set of symbols where a WTRU may be configured to report a CSI; further see [0100]… an active bandwidth part (BWP) being switched (for example, the WTRU may report the pre-configured A-CSI reporting within a time window after an active BWP switch), among others; further see [0106, 0108, 0110, 0114, 0143, 0146]; [0148- 049, 0181, 0226, 0270- 0271, 0287, 0304]; wherein as per trigger conditions WTRU may switch CSI reporting and CSI reporting is being done with determining time/frequency resources for respective CSI reporting configurations by configured higher layer.
	It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Faris with the teachings of Lee to make system more effective. Having a mechanism wherein identifying a first set of time and frequency resources for the first one or more CSI reports, the first set of transmission parameters comprising the first set of time and frequency resources; and identifying, based at least in part on receiving the control message, a second set of time and frequency resources for the second one or more CSI reports, the second set of transmission parameters comprising the second set of time and frequency resources; greater way resources can be managed/utilized in the communication system.

	Regarding claim 10, Lee in view of Faris teaches as per claim 9, wherein transmitting the second one or more CSI reports comprises:
transmitting the second one or more CSI reports using the first set of time and frequency resources and the second set of time and frequency resources, wherein the second set of time and frequency resources are an additional set of time and frequency resources for the second one or more CSI reports; Faris see in [0004] about receiving an indicator indicating which one or more of the multiple DL SPS resource configurations are active and determining one or more measurement time/frequency resources based on a respective CSI reporting configuration or respective CSI reporting configurations associated with the one or more active DL SPS resource configurations. The method may also include performing one or more measurements on the determined measurement time/frequency resources and reporting CSI. The CSI may be based on the one or more measurements; further see [0073] regarding .. the WTRU may switch between CSI reporting patterns based on satisfying triggers/conditions.

	Regarding claim 11, Lee in view of Faris teaches as per claim 9, wherein transmitting the second one or more CSI reports comprises:
transmitting the second one or more CSI reports using the second set of time and frequency resources without using the first set of time and frequency resources, wherein the second set of time and frequency resources are an alternative set of time and frequency resources for the second one or more CSI reports; already described in claim 9 trigger based CSI reporting.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pub. No. 2019/0356438 A1) in view of Faris et al. (WO 2021/163162 A1) and in further view of Kim et al. (US Pat. No. 10306429 B2).

	Regarding claim 12, Lee in view of Faris teaches as per claim 11, but Lee fails to teach about wherein a first size of the first set of time and frequency resources is less than a second size of the second set of time and frequency resources; however Kim states in claim 1 about receiving a resource pool where size B resource unit is smaller than size A. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Kim with the teachings of Lee in view of Faris to make system more standardized.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pub. No. 2019/0356438 A1) in view of Chen et al. (US Pub. No. 2015/0319753 A1).

	Regarding claim 13, Lee teaches as per claim 1, but Lee fails to teach about identifying a first payload size for the first one or more CSI reports, the first set of transmission parameters comprising the first payload size; and identifying, based at least in part on receiving the control message, a second payload size for the second one or more CSI reports, the second set of transmission parameters comprising the second payload size; however Chen states about receiving a multi-carrier configuration which may include a first group of component carriers and a second group of component carriers. A first physical uplink control channel (PUCCH), a second PUCCH, or a combination of the first PUCCH and the second PUCCH, may be transmitted. The first PUCCH may be associated with the plurality of downlink component carriers of the first group, and the second PUCCH may be associated with the at least one downlink component carrier of the second group; see abstract; now refer to [0008] about determining a first hybrid automatic repeat request (HARQ) payload size for the first PUCCH and a second HARQ payload size for the second PUCCH; now refer to [0012] about  the method includes determining to transmit uplink control information on a physical uplink shared channel (PUSCH) based at least in part on channel state information (CSI) reports schedule on the first PUCCH and the second PUCCH. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Chen with the teachings of Lee to make system more effective. Having a mechanism wherein identifying a first payload size for the first one or more CSI reports, the first set of transmission parameters comprising the first payload size; and identifying, based at least in part on receiving the control message, a second payload size for the second one or more CSI reports, the second set of transmission parameters comprising the second payload size; greater way resources can be managed/utilized in the communication system.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pub. No. 2019/0356438 A1) in view of Zhao et al. (US Pub. No. 2021/0385842 A1).

	Regarding claim 14, Lee teaches as per claim 1, but Lee fails to teach about identifying one or both of a first code rate or a first modulation and coding scheme (MCS) for the first one or more CSI reports, the first set of transmission parameters comprising one or both of the first code rate or the first MCS; and
identifying, based at least in part on receiving the control message, one or both of a second code rate or a second MCS for the second one or more CSI reports, the second set of transmission parameters comprising one or both of the second code rate or the second MCS; however Zhao states about enabling SL Channel State Information (CSI) reporting and first Modulation and Coding Scheme (MCS) information for SL transmission by the SL TX UE; transmitting a CSI-Reference Signal (CSI-RS) measurement resource configuration to the SL RX UE for deriving an SL CSI report; transmitting an aperiodic CSI report trigger to the SL RX UE for triggering the SL CSI report in a sidelink control information (SCI), the SCI including second MCS information for the SL transmission associated with the SCI, the SL transmission including a CSI-RS resource based on the CSI-RS measurement resource configuration; and receiving the SL CSI report from the SL RX UE in a Physical Sidelink Shared Channel (PSSCH); see claim 11. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Zhao with the teachings of Lee to make system more effective. Having a mechanism about  identifying one or both of a first code rate or a first modulation and coding scheme (MCS) for the first one or more CSI reports, the first set of transmission parameters comprising one or both of the first code rate or the first MCS; and identifying, based at least in part on receiving the control message, one or both of a second code rate or a second MCS for the second one or more CSI reports, the second set of transmission parameters comprising one or both of the second code rate or the second MCS; greater way resources can be managed/utilized in the communication system.

Claims 15- 16 and 24- 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pub. No. 2019/0356438 A1) in view of Jeon et al. (US Pub. No. 2019/0215781 A1).

	Regarding claim 15, Lee teaches as per claim 1, but Lee fails to teach about identifying a first uplink grant for the first one or more CSI reports, the first set of transmission parameters comprising the first uplink grant; and identifying, based at least in part on receiving the control message, a second uplink grant for the second one or more CSI reports, the second set of transmission parameters comprising the second uplink grant; however Jeon states in [0445] about ….The base station may send, to the wireless device, a first control message (e.g., a DCI or a MAC CE) indicating an activation of one or more SP CSI reports (e.g., activation of SP CSI reporting)….. A first transmission of the one or more SP CSI reports may be scheduled for an uplink resource (e.g., an uplink carrier, an uplink channel, etc.) of the cell. The base station may send, to the wireless device, a second control message (e.g., a PDCCH comprising a DCI) indicating an uplink grant of a second transmission for the uplink resource. The second control message may be scrambled based on the second RNTI. The uplink resource may comprise one or more uplink shared channel (e.g., PUSCH) resources, of the cell, for which the first transmission and the second transmission are scheduled. (here control message can be MAC CE or DCI); now refer to [0335] wherein DCI having information about a repetition number. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Jeon with the teachings of Lee to make system more effective. Having a mechanism about identifying a first uplink grant for the first one or more CSI reports, the first set of transmission parameters comprising the first uplink grant; and identifying, based at least in part on receiving the control message, a second uplink grant for the second one or more CSI reports, the second set of transmission parameters comprising the second uplink grant; greater way resources can be managed/utilized in the communication system.

	Regarding claim 16, Lee in view of Jeon teaches as per claim 15, further comprising: identifying, based at least in part on receiving the control message, a number of repetitions for each CSI report of the second one or more CSI reports, wherein the second set of transmission parameters comprise an indication of the number of repetitions; and transmitting the second one or more CSI reports according to the number of repetitions using the second uplink grant; already discussed above see Fig. 21 about CSI-RS configuration based on P3 operations sent by gNB to UE and also discussed about P3 operations; now refer to [0157] regarding .. beam management is performed based on a CSI-RS resource subset, the UE may perform measurement and reporting based on the CSI-RS resource subset; further see [0175]... CSI-RS parameters for the operation P3 may include at least one of the transmission timing of each CSI-RS, an OFDM symbol index in each CSI-RS resource slot (or subframe), a seed identifier (ID) of each CSI-RS, or a repetition number….the repetition number may indicate the number of times a CSI-RS of the same beam direction is repeatedly transmitted in the P3 operation; further see claim 15’s citations.

	Regarding claim 24, Lee teaches as per claim 18, but Lee fails to teach about identifying a first uplink grant for the first one or more CSI reports, the first set of transmission parameters comprising the first uplink grant; and identifying a second uplink grant for the second one or more CSI reports, the second set of transmission parameters comprising the second uplink grant; however Jeon states in [0445] about ….The base station may send, to the wireless device, a first control message (e.g., a DCI or a MAC CE) indicating an activation of one or more SP CSI reports (e.g., activation of SP CSI reporting)….. A first transmission of the one or more SP CSI reports may be scheduled for an uplink resource (e.g., an uplink carrier, an uplink channel, etc.) of the cell. The base station may send, to the wireless device, a second control message (e.g., a PDCCH comprising a DCI) indicating an uplink grant of a second transmission for the uplink resource. The second control message may be scrambled based on the second RNTI. The uplink resource may comprise one or more uplink shared channel (e.g., PUSCH) resources, of the cell, for which the first transmission and the second transmission are scheduled. (here control message can be MAC CE or DCI); now refer to [0335] wherein DCI having information about a repetition number. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Jeon with the teachings of Lee to make system more effective. Having a mechanism about identifying a first uplink grant for the first one or more CSI reports, the first set of transmission parameters comprising the first uplink grant; and identifying a second uplink grant for the second one or more CSI reports, the second set of transmission parameters comprising the second uplink grant; greater way resources can be managed/utilized in the communication system.

	Regarding claim 25, Lee in view of Jeon teaches as per claim 24, further comprising: identifying a number of repetitions for each CSI report of the second one or more CSI reports, wherein the second set of transmission parameters comprise an indication of the number of repetitions; and receiving the second one or more CSI reports according to the number of repetitions using the second uplink grant; already discussed above see Fig. 21 about CSI-RS configuration based on P3 operations sent by gNB to UE and also discussed about P3 operations; now refer to [0157] regarding .. beam management is performed based on a CSI-RS resource subset, the UE may perform measurement and reporting based on the CSI-RS resource subset; further see [0175]... CSI-RS parameters for the operation P3 may include at least one of the transmission timing of each CSI-RS, an OFDM symbol index in each CSI-RS resource slot (or subframe), a seed identifier (ID) of each CSI-RS, or a repetition number….the repetition number may indicate the number of times a CSI-RS of the same beam direction is repeatedly transmitted in the P3 operation; further see claim 15’s citations.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pub. No. 2019/0356438 A1) in view of Jeon et al. (US Pub. No. 2019/0215781 A1) and in further view of Yuan et al. (US Pub. No. 2021/0022129 A1).

	Regarding claim 17, Lee in view of Jeon teaches as per claim 15, but Lee fails to state about receiving, from the base station, signaling indicating one or more uplink grants comprising at least the second uplink grant; and identifying the second uplink grant from the one or more uplink grants based at least in part on an indication received from the base station; however Yuan teaches in [0045] about terminal device 120 determines (205), based on a resource indicator from the network device 110, uplink resources available (second uplink grant) for transmitting a first type of UCI. The resource indicator is transmitted by the network device 110 to indicate one or more uplink resources for transmitting the first type of UCI; further see [0080] terminal device 120 may have a further type of UCI to be transmitted (for convenience of discussion, referred to as fourth UCI). The type of the fourth UCI may be different from the types of the first, second, and third UCI. In some embodiments, the fourth UCI may be the ACK/NACK feedback. A fourth uplink resource may be configured by the network device 110 for transmitting the fourth UCI. The fourth PUCCH resource may be configured for the ACK/NACK feedback via DCI; further see Fig. 9 #910, 920. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Yuan with the teachings of Lee in view of Jeon to make system more effective. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Yuan with the teachings of Lee in view of Jeon to make system more effective. Having a mechanism about receiving, from the base station, signaling indicating one or more uplink grants comprising at least the second uplink grant; and identifying the second uplink grant from the one or more uplink grants based at least in part on an indication received from the base station; greater way resources can be managed/utilized in the communication system.
Response to Arguments
	Applicant's arguments filed in the remarks on 9/2/2022 have been fully considered but they are not persuasive. 
	On page 10, last paragraph, applicant argues, “….Lee fails to describe reliability levels for CSI reporting. For example, the Office Action appears to equate the BSI of Lee to the “one or more [CST] reports” of the independent claims, but Lee provides no examples of transmission parameters of the BSI being “associated with a first reliability level for a CSI reporting procedure.” The Office Action also points to the uplink grant illustrated in FIG. 21 of Lee as allegedly suggesting the claimed “first set of transmission parameters.” Again, however, nowhere does Lee indicate that this uplink grant is associated with a reliability level, let alone a reliability level for a CSI reporting procedure, as claimed..”.
	Examiner disagrees and respectfully submits that as per the claim recitations, “…transmitting, to a base station, a first one or more channel state information (CSI) reports according to a first set of transmission parameters associated with a first reliability level for a CSI reporting procedure….”; Lee teaches about UL grant as per Fig. 21 as a transmission parameter and sending BSI as per the grant (i.e. grant has a some sort of reliability level associated (i.e. since its indicates about “now you can transmit data” further grant has a information about resource allocation).
	On page 11, first paragraph applicant argues, “…But parameters for a CSI reference signal that is transmitted by an eNB are not sufficient to be relied upon to teach or suggest “a second set of transmission parameters associated with a second reliability level for the CSI reporting procedure,” where the claimed second set of transmission parameters are for “a second one or more CSI reports” transmitted by the UE. Put another way, even if the uplink grant of Lee described above could be construed as a “first set of transmission parameters . . . for a CSI reporting procedure—which it cannot and Applicant does not concede—Lee fails to describe a second set of transmission parameters for the CSI reporting procedure, at least because the CSI- RS parameters of Lee referenced herein are not related to any transmission originating at the UE. Additionally, as discussed above, Lee does not describe a “reliability level,” let alone a “first reliability level for a [CSI] reporting procedure” and a “second reliability level for the CSI reporting procedure…”.
	Examiner disagrees and respectfully submits that Lee teaches about UL grant as per Fig. 21 as a transmission parameter and sending BSI as per the grant (i.e. grant has a some sort of reliability level associated (i.e. since its indicates about “now you can transmit data” further grant has a information about resource allocation); now refer to Fig. 21 and [0232] about CSI-RS may be reconfigured based on P2 and P3 operations; further see [0174- 0181] … CSI-RS resources are transmitted for the above-described P3 operation, CSI-RS parameters for the operation P3 may include at least one of the transmission timing of each CSI-RS, an OFDM symbol index in each CSI-RS resource slot (or subframe), a seed identifier (ID) of each CSI-RS, or a repetition number (i.e. either can be reliability level associated with CSI-RS parameter reconfigurations); see [0175].
	On page 12, second last paragraph, applicant argues, “…nowhere does Lee describe “a number of repetitions for each CSI report of the second one or more CSI reports.” While the cited portions of Lee mention a “repetition number,” the repetition number is for a CSJ-RS transmitted by the eNB, and is not for a CSI report transmitted by a UE…”.
	Examiner disagrees and respectfully submits that as per Fig. 21 and [0232] about CSI-RS may be reconfigured based on P2 and P3 operations; further see [0174- 0181] … CSI-RS resources are transmitted for the above-described P3 operation, CSI-RS parameters for the operation P3 may include at least one of the transmission timing of each CSI-RS, an OFDM symbol index in each CSI-RS resource slot (or subframe), a seed identifier (ID) of each CSI-RS, or a repetition number (i.e. either can be reliability level associated with CSI-RS parameter reconfigurations); see [0175]. Here CSI-RS reconfigurations are associated with repetition number (i.e. for reporting since based number of repetition of CSI-RS configurations, reporting is involved.
Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

	Reference Oteri et al. (US Pub. No. 2021/0058967 A1) describes in Fig. 24 about WTRU procedure for channel state information (CSI) reporting; see [0233]… At 2405, the WTRU may receive an RRC configuration for CSI-RS. The CSI-RS configuration may identify the periodicity, the duration/window size, the symbol synchronization, the trigger information and/or the resource allocation relative to trigger, among others. At 2410, the WTRU may receive the RRC configuration associated with CSI-RS reporting. The CSI-RS reporting configuration may identify any of: the number of repetitions, the type of repetitions, the type of feedback channel (e.g., PUCCH, PUSCH and/or grant-free) and/or the resources dedicated to the CSI-RSs. In one embodiment, one or more repetitions (e.g., each repetition) may be identified as occurring within a window that may be triggered by the gNB. In this case, the one or more repetitions (e.g., each repetition or group of repetitions) may be triggered by a DCI. In one embodiment, the one or more repetitions (e.g., each repetition) may be identified based on a relative resource from the CSI-RS window. In this case, the CSI-RS DCI may trigger the entire CSI-RS transmission and reporting procedure across multiple WTRUs, feedback channel types, and feedback types etc. In a first option, the RRC configuration associated with CSI-RS reporting may indicate a time offset relative to the CSI-RS. For example, the CSI-RS may be two slots after the DCI and the CSI-RS report may be 2 slots after the CSI-RS. In a second option, the RRC configuration associated with the CSI-RS reporting may indicate independent parameters similar to the RRC configuration for the CSI-RS. For example, the CSI-RS may be two slots after the DCI and the CSI-report may be 4 slots after the DCI. In both examples, the same resource is concerned.

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970. The examiner can normally be reached 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468